Citation Nr: 1212109	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right arm disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a left leg disorder, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 2000 to April 2000, March 2003 to May 2003, and November 2004 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a right arm disorder and a left leg disorder.

The issues have been modified as reflected on the first page of this decision based on the evidence of record.

The Veteran requested on a VA Form 21-4138 dated in May 2008 that his claims file be transferred to the RO Louisville, Kentucky and that all future examinations be scheduled at the VAMC in Lexington, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disorders of the right arm and left leg, described as right arm weakness and left leg numbness.  As the Veteran had service in Iraq from January 2005 to January 2006, the Board finds it necessary to consider whether service connection for these conditions is warranted under the provisions of 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.   

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A 'medically unexplained chronic multi symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii) . 

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) . 

As previously noted, the Veteran's service records demonstrate that he served in Iraq from January 2005 to January 2006.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), the Veteran's status as a "Persian Gulf Veteran" is confirmed.  Moreover, his post-service treatment records reflect his complaints of left leg numbness and right arm weakness.  In view of the Veteran's documented Gulf War service and his reports of medically unexplained symptoms persisting for more than six months, it remains unclear to the Board whether those conditions may be considered manifestations of an undiagnosed illness or a chronic multi symptom illness. 

The Veteran has never been afforded a VA examination to address the presence of any undiagnosed illness due to his Gulf War service.  The Veteran has been diagnosed with cervical spine and lumbar spine disabilities, in addition to compression of the left peroneal nerve at the fibular head and degenerative changes of the left knee.  However, there has been no known diagnosis attributed to his complaints involving the left leg and right arm.  Accordingly, the Board finds that a remand for a Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) . 

Additionally, the service treatment records appear to be incomplete.  The September 2008 SOC notes that evidence of record includes the service treatment records dated from November 1999 to January 2006, but the only information of record is the Veteran's pre and post-deployment evaluations as well as dates of tests for blood work in 2004 and 2006.  Post-service records mention that the Veteran was in a truck involved in eight to nine IED blasts in service and was struck in the helmet with shrapnel.  His DD Form 214 also shows he earned, in pertinent part, the Combat Action Badge.  However, there is no record of treatment in the file.  The Veteran noted on his claim in July 2007 that he was still in the Army National Guard at that time.  As it does not appear that the Veteran's service personnel and treatment records for the entire active duty period are in the claims file, additional efforts should be made to obtain these records on remand.  See 38 C.F.R. § 3.159(c)(2). 

All available VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department to obtain complete service personnel and treatment records for the Veteran's entire period(s) of service.  (Note that as of July 2007, the Veteran was still in the Army National Guard.)  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further actions VA will take regarding his claim.

2.  Make arrangements to obtain the Veteran's complete treatment records from the VAMC in Lexington, Kentucky and Mountain Home, Tennessee, dated since June 2008.

3.  After the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including left leg numbness and right arm weakness.  Please note that the Veteran has requested that his claims file be transferred to the RO in Louisville, Kentucky and that all future examinations be scheduled in Lexington, Kentucky.

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of left leg numbness and right arm weakness are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  The RO/AMC must consider 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

